        Case 1:19-cv-11446-PAE-KNF Document 34 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    DANIELLE M. CHIPOCO and BRELYNN LEXI
    GONSALES,
                                                                        19 Civ. 11446 (PAE) (KNF)
                                        Plaintiffs,
                         -v-                                                    ORDER

    MADISON HAIR INC., A & B HAIR, INC., and
    MICHELLE HONG,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

         On January 18, 2021, the parties submitted a proposed settlement agreement

(“Agreement”), and a letter in support, Dkt. 30, in this Fair Labor Standards Act and New York

Labor Law action. The Court has carefully reviewed the Agreement. The Court concludes,

substantially for the reasons stated in the parties’ letter, that the proposed settlement agreement is

fair and reasonable. 1 Under the Agreement, defendants agree to pay $125,000 in total. Plaintiff

Chipoco receives $49,600, and plaintiff Gonsales receives $33,733.34. Plaintiffs’ counsel,

Aidala, Bertuna & Kamins, P.C., receives $41,666.66.

         The Agreement therefore allocates one third of the settlement amount to plaintiff’s

counsel as attorneys’ fees and reimbursement for expenses. Upon careful review of the

Agreement, the Court is satisfied that the Agreement was achieved through procedurally fair

means and is fair and reasonable such that it satisfies the standard set forth in Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).




1
 The parties clarified the disbursement of the $125,000.00 total settlement in their January 21,
2021 letter. Dkt. 33.
       Case 1:19-cv-11446-PAE-KNF Document 34 Filed 01/22/21 Page 2 of 2




        Accordingly, the Court approves the Agreement. The Clerk of Court is respectfully

directed to close this case.



        SO ORDERED.

                                                          PaJA.�
                                                          ____________________________
                                                          Paul A. Engelmayer
                                                          United States District Judge

Dated: January 22, 2021
       New York, New York




                                               2
